DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed January 24, 2022, have been considered, but are not persuasive.
	Applicant argues that Lin (US 2014/0028959) would not have suggested the limitation “the plurality of negative electrodes are disposed between the first insulating layer and the second insulating layer, and the plurality of positive electrodes are disposed on an upper surface of the second insulating layer.”  In particular, Fig. 4 of Lin illustrates the positive electrodes 118 and the negative electrodes 116 on a same plane.  Applicant argues that the teaching in Lin that these electrodes “may also be located on different planes” from each other is insufficient to render obvious the above-quoted limitations of Claim 1.  This is not persuasive.
	Lin illustrates a dielectric layer 114 (insulating layer) formed between electrodes 118 and 112, which are formed on different layers, to prevent the electrodes from being electrically connected.  One of ordinary skill in the art, understanding the teaching of Lin that the electrodes 118 and 116 “may also be located on different planes” from each other, and knowing that electrodes 118 and 116 are not electrically connected to each other (e.g., paragraph [0033] of Lin), would reasonably include an insulating layer, such 
	Accordingly, the previous rejections are maintained, modified in view of the amendments to the claims, as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4, 5, 8–11, and 13, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0028958 to Lin et al.
	Regarding Claim 1, Lin discloses (e.g., Figs. 2–4 and 7–9 and their corresponding descriptions) an array substrate, comprising: a substrate 102; and a plurality of positive electrodes 118 (where Lin does not explicitly specify whether electrodes 118 are positive or negative, but teaches that a voltage is developed between electrodes 118 and 116, e.g., paragraph [0034] and Fig. 3, suggesting that electrode 118 is one of positive or negative, and selecting from those limited options, which would yield predictable results based on the predictability of the liquid crystal material and its interaction with the developed voltage, would have been obvious to one or ordinary skill in the art at the time of effective filing, e.g., MPEP § 2144.04) and a plurality of negative electrodes 116 disposed on the substrate (where Lin does not explicitly specify whether electrodes 116 are positive or negative, but teaches that a voltage is developed between electrodes 118 and 116, e.g., paragraph [0034] and Fig. 3, suggesting that electrode 116 is one of positive or negative, and selecting from 
Lin does not explicitly disclose that a distance between the vertical projection of each of the positive electrodes projected on the substrate and the vertical projection of the corresponding negative electrode projected on the substrate ranges from 4.5 µm to 5.5 µm.
However, Lin gives an example of a minimum distance d2 of 3.25.  The distance d2 is presented without a dimension, but it would be reasonable to assume µm, as is typical based on common dimensions of pixels.  The claimed distance of 4.5 µm to 5.5 µm is similar to the minimum distance d2 taught by Lin, and falls within the range taught by Lin.  Further, the distance would be affected by the desired size of pixels, and as such would change based on design, while still maintaining the minimum distance taught by Lin.  In view of the nearness of the ranges, and the overlapping nature thereof, the limitation “a distance between the vertical projection of each of the positive 
Lin further would have rendered obvious wherein a first insulating layer 114 is disposed on the substrate, a second insulating layer is disposed on the first insulating layer, the plurality of negative electrodes are disposed between the first insulating layer and the second insulating layer, and the plurality of positive electrodes are disposed on an upper surface of the second insulating layer (where Lin teaches that the positive and negative electrodes 118/116 may be formed on different planes, paragraph [0033], and forming electrodes on different planes, it would have been obvious to include an insulating layer formed between the different planes to ensure electrical separation so that an electric field can be generated therebetween, similar to dielectric layer 114 which is used for the same purpose with regard to electrodes 118 and 112 which are on different planes and not electrically connected to each other).
Regarding Claim 2, Lin would have rendered obvious wherein each of the positive electrodes is disposed coaxially with the corresponding negative electrode (Figs. 2–4 and 7–9).
Regarding Claim 4, Lin would have rendered obvious wherein both the outer contour and the inner contour of the plurality of positive electrodes have an N-regular-polygon shape, and the plurality of negative electrodes have an N-regular-polygon shape (Fig. 7).
Regarding Claim 5, Lin would have rendered obvious wherein N sides of each of the positive electrodes are corresponding and parallel to N sides of the corresponding negative electrode (Fig. 7).
Regarding Claim 8, Lin would have rendered obvious wherein the distance between the vertical projection of each of the positive electrodes projected on the substrate and the vertical projection of the corresponding negative electrode projected on the substrate is 5.0 um (where Lin gives an example of a minimum distance d2 of 3.25, which is similar to and overlaps the claimed 5 µm, and in view of the nearness of the ranges, and the overlapping nature thereof, the limitation would have been obvious, e.g., MPEP § 2144.05, absent evidence presented demonstrating unexpected results or criticality).

Regarding Claim 9, Lin discloses (e.g., Figs. 2–4 and 7–9 and their corresponding descriptions) an array substrate, comprising: a substrate 102; and a plurality of positive electrodes 118 (where Lin does not explicitly specify whether electrodes 118 are positive or negative, but teaches that a voltage is developed between electrodes 118 and 116, e.g., paragraph [0034] and Fig. 3, suggesting that electrode 118 is one of positive or negative, and selecting from those limited options, which would yield predictable results based on the predictability of the liquid crystal material and its interaction with the developed voltage, would have been obvious to one or ordinary skill in the art at the time of effective filing, e.g., MPEP § 2144.04) and a plurality of negative electrodes 116 (where Lin does not explicitly specify whether 
Lin further would have rendered obvious wherein a first insulating layer 114 is disposed on the substrate, a second insulating layer is disposed on the first insulating layer, the plurality of negative electrodes are disposed between the first insulating layer and the second insulating layer, and the plurality of positive electrodes are disposed on an upper surface of the second insulating layer (where Lin teaches that the positive and negative electrodes 118/116 may be formed on different planes, paragraph [0033], and forming electrodes on different planes, it would have been obvious to include an insulating layer formed between the different planes to ensure electrical separation so that an electric field can be generated therebetween, similar to dielectric layer 114 which is used for the same purpose with regard to electrodes 118 and 112 which are on different planes and not electrically connected to each other).
Regarding Claim 10, Lin would have rendered obvious wherein both an outer contour shape and an inner contour shape of each of the positive electrodes are same as a shape of a corresponding negative electrode (e.g., Fig. 7).
Regarding Claim 11, Lin would have rendered obvious wherein each of the positive electrodes is disposed coaxially with the corresponding negative electrodes (e.g., Figs. 2–4 and 7–9).
Regarding Claim 13, Lin would have rendered obvious wherein both the outer contour and the inner contour of the plurality of positive electrodes have an N-regular-polygon shape, and the plurality of negative electrodes have an N-regular-polygon shape (Fig. 7).
Regarding Claim 14, Lin would have rendered obvious wherein N sides of each of the positive electrodes are corresponding and parallel to N sides of the corresponding negative electrode (Fig. 7).
Regarding Claim 17, Lin would have rendered obvious wherein a distance between the vertical projection of each of the positive electrodes projected on the substrate and the vertical projection of the corresponding negative electrode projected on the substrate ranges from 4.5µm to 5.5µm (where Lin gives an example of a minimum distance d2 of 3.25, which is similar to and overlaps the claimed 4.5µm to 5.5µm, and in view of the nearness of the ranges, and the overlapping nature thereof, 
Regarding Claim 18, Lin would have rendered obvious wherein the distance between the vertical projection of each of the positive electrodes projected on the substrate and the vertical projection of the corresponding negative electrode projected on the substrate is 5.0 µm (where Lin gives an example of a minimum distance d2 of 3.25, which is similar to and overlaps the claimed 5µm, and in view of the nearness of the ranges, and the overlapping nature thereof, the limitation would have been obvious, e.g., MPEP § 2144.05, absent evidence presented demonstrating unexpected results or criticality).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of U.S. Patent Application Publication No. 2005/0128408 to Lee.
Regarding Claims 3 and 12, Lin discloses the plurality of negative electrodes comprise a circular block shape (e.g., Fig. 9).
Lin does not explicitly disclose wherein the plurality of positive electrodes comprise an annular shape (where Claims 1 and 10 from which Claims 3 and 12 depend, respectively, require that BOTH the outer and inner contour shapes of the positive electrodes be the same as the shape of a corresponding negative electrode).
Lee discloses an array substrate, and teaches that an outer electrode is formed in a circular band shape (having both outer and inner contour shapes of a circle) in order to have constant liquid crystal directors in all directions (e.g., paragraph [0044]).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871